DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Image inspection device in claims 1-11;
Inspection report creating section in claims 1-2, 6, 1-8 and 11;
Recording medium in claims 1, 5 and 10;
Image reader in claims 5-6;
Image processing section in claim 5;
Image analyzing section in claims 5-6; and,
Storage in claim 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) which is non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-9 and 11 are directed to functions and they recite abstract ideas.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 10 is directed to non-transitory computer-readable recording medium storing the abstract idea claimed in claim 1. Storing the abstract idea of claim 1 is not significantly more because a non-transitory 

Specification
The disclosure is objected to because the intent and meaning of the following statements are not clear:
“the part of a defect is enclosed” in paragraph [0005]; and,
“the image inspection device 300 is structurally characteristic.” In paragraph [0021].
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because (a) it is directed to an image forming apparatus and does not further limit the limitations of the image inspection device claimed in its parent claim, claim 1, and (b) it is does not provide any detail on what the claimed image forming apparatus consists/comprises of.  Appropriate correction is required.

Claim 11 is objected to because (a) it is directed to an inspection report and does not further limit the limitations of the image inspection device claimed in its parent claim, claim 1, and (b) it is does not provide any detail on what the claimed inspection report consists/comprises of.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-11 are rejected because the limitation “image inspection device” as claimed in claims 1-2, 6, 1-8 and 11 is not described in the specification other than that it is a function. The specification does not provide a written description of the claimed subject matter to reasonably convey to one skilled in the relevant art what “image inspection device” entails or is comprised of.  Similar reasoning applies to all the limitations listed in section 4 a)-g) above as claimed in one or more of claims 1-11.
Claims 2-11 are further rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-11 are rejected because the limitation “image inspection device” as claimed in claims 1-2, 6, 1-8 and 11 is not described in the specification other than that it is a function. The specification does not provide a written description of the claimed subject matter to reasonably convey to one skilled in the relevant art what “image inspection device” entails or is comprised of.  Similar reasoning applies to all the limitations listed in section 4 a)-g) above as claimed in one or more of claims 1-11. The lack of clarity due to the lack of a written description has made claims 1-11 vague and indefinite.
Claim 1 is further rejected because from the recitation “where the defect has been generated in the inspection image” it is not clear if the Applicant intended to state that “defect has been detected” (and not generated).  The lack of clarity has made the claim vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over SOCHI (US 2014/0270397 A1).

Claim 1 is rejected because: 
SOCHI teaches of an inspection apparatus (see title; abstract; Figure 1) comprising an image inspection device 4 (see title; abstract; paragraphs [0032], [0033]; Figures 1, 3 and 5), comprising: an inspection report creating section (processors in paragraph [0029]) for creating an inspection report which gives an inspection image read from a recording medium a mark (paragraphs [0007], [0059], [0066], [0071], [0072], [0085]) indicating a defect generated in the inspection image. 
However SOCHI does not explicitly teach that when the defect has a directional component, the inspection report creating section creates an inspection report which gives the mark indicating a direction of extension of the defect at a position where the defect has been generated in the inspection image.
SOCHI teaches of a system (as detailed in paragraph A above) comprising all the components that has the needed capability to perform the function claimed in claim 1 (see US 2014/0270397 A1 in its entirety).
In view of SOCHI’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify or reprogram SOCHI’s system to carry out the function of inspecting an image for defects as claimed in claim 1.
The Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    781
    580
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    363
    567
    media_image2.png
    Greyscale


Claims 2-11 are rejected because they are directed to performing functions and SOCHI teaches of various components as listed below that has the capability to perform the functions as claimed in claims 2-11 or in view of SOCHI’s teachings it would have taken only routine skill in the art for a person having ordinary skill in the art before the effective filing date of the instant application to modify SOCHI’s system to perform the claimed functions.
Inspection apparatus (see title; abstract; Figure 1);
Image reader/scanner 400 (see paragraph [0032]);
Recording medium (see paragraphs [0011] and [0032]);
Inspection control unit 403 (see paragraph [0044]);
Defect determination unit 433 (see paragraph [0058]);
Marks (see paragraphs [0007], [0059], [0066], [0071], [0072], [0085]);
Image processing unit 402 (see paragraphs [0037], [0039], [0042]);
Reference image (see paragraph [0011]);
Comparison inspection unit 404 (see paragraph [0039]);
Image forming (see paragraphs [0032] and [0037]); and, 
Non-transitory recording medium storing an image inspection control program (see paragraph [0010]).
The Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886